Wade, J.
1. A bank is presumed to know the signature of one of its depositors, and therefore can not recover from a bona fide holder for value money paid by the bank upon a cheek to which- the drawer’s signature was forged, unless it appears that the holder, by his own negligence, contributed to the success of the fraud practised, or his conduct had a tendency to mislead the drawee, which was itself free from fault. Woods v. Colony Bank, 114 Ga. 683 (2), 685 (40 S. E. 720, 56 L. R. A. 929); 2 Michie on Banks and Banking, § 147, p. 1196, and cases there cited. Any seeming conflict in principle between this ruling and the ruling in Woods v. Colony Bank, supra, disappears on examination of the particular facts in that, case.
2. The instructions of the court complained of which were in conflict with the foregoing ruling were erroneous; and the failure to give requested instructions which conformed it was also error. Judgment reversed.